Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 17/111,247 filed on 12/03/2020.
Claims 1-5, 6-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021, 09/20/2021, 12/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10880922. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 17/111,247
Claim 1  of U.S. Patent No. 10,880,922 B2
A method for use in a user equipment (UE) of transmitting uplink data in unlicensed spectrum, the method comprising: 
A method for use in a user equipment (UE) of transmitting uplink data in unlicensed spectrum, the method comprising: 

receiving, from a network node, downlink control information, DCI, comprising an indication of one or more subframes to use for transmitting the uplink data, each subframe comprising a plurality of symbols;
receiving, from a network node, an uplink grant comprising an indication of one or more subframes to use for transmitting the uplink data, each subframe comprising a plurality of symbols;
obtaining an indication of a listen-before-talk (LBT) type, the LBT type indicating a type of LBT procedure that the UE should perform before transmitting the uplink data; 
obtaining an indication of a listen-before-talk (LBT) type, the LBT type indicating a type of LBT procedure that the UE should perform before transmitting the uplink data; 

determining, using the obtained LBT type, a starting symbol for transmitting the uplink data; and 

determining, using the obtained LBT type, at least one of a starting symbol and a stopping symbol for transmitting the uplink data;
transmitting the uplink data according to at least one of the determined starting symbol; 
transmitting the uplink data according to at least one of the determined starting symbol and the determined stopping symbol;
wherein: 
the LBT type indicates an LBT procedure with full random backoff or a short clear channel assessment (CCA) procedure; and

wherein: 
the LBT type indicates a category 4 procedure or a short clear channel assessment (CCA) procedure; and 
the stopping symbol comprises a next to last symbol of the plurality of symbols of a last subframe indicated by the uplink grant; 

the method further comprising: 
determining the UE is scheduled to transmit a sounding reference signal (SRS) in a last symbol of the plurality of symbols of a last subframe indicated by the DCI; and 
not transmitting the scheduled SRS. 
the method further comprising: 
determining the UE is scheduled to transmit a sounding reference signal (SRS) in a last symbol of the plurality of symbols of the last subframe indicated by the uplink grant; and 
not transmitting the scheduled SRS.









Claim 4 of the application serial number 17/111,247
Claim 4  of U.S. Patent No. 10,880,922 B2
The method of claim 1, wherein obtaining the indication of the LBT type comprises receiving signaling from the network node. 
The method of claim 1, wherein obtaining the indication of the LBT type comprises receiving signaling from the network node.


Claim 5 of the application serial number 17/111,247
Claim 5  of U.S. Patent No. 10,880,922 B2
The method of claim 1, wherein obtaining the indication of the LBT type comprises obtaining a predetermined LBT type unless the LBT type is signaled from the network node. 
The method of claim 1, wherein obtaining the indication of the LBT type comprises obtaining a predetermined LBT type unless the LBT type is signaled from the network node.





Claim 6  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6  of U.S. Patent No. 10,880,922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 6  of the application serial number 17/111,247
Claim 6  of U.S. Patent No. 10,880,922 B2
A user equipment (UE) operable to transmit uplink data in unlicensed spectrum, the UE comprising a memory coupled to processing circuitry, the processing circuitry operable to: 

A user equipment (UE) operable to transmit uplink data in unlicensed spectrum, the UE comprising a memory coupled to processing circuitry, the processing circuitry operable to: 

receive, from a network node, downlink control information, DCI, comprising an indication of one or more subframes to use for transmitting the uplink data, each subframe comprising a plurality of symbols; 

receive, from a network node, an uplink grant comprising an indication of one or more subframes to use for transmitting uplink data, each subframe comprising a plurality of symbols; 

obtain an indication of a listen-before-talk (LBT) type, the LBT type indicating a type of LBT procedure that the UE should perform before transmitting the uplink data; 


obtain an indication of a listen-before-talk (LBT) type, the LBT type indicating a type of LBT procedure that the UE should perform before transmitting the uplink data; 

determine, using the obtained LBT type, at least one of a starting symbol and a stopping symbol for transmitting the uplink data; and 

determine, using the obtained LBT type, at least one of a starting symbol and a stopping symbol for transmitting uplink data; and 

transmit the uplink data according to at least one of the determined starting symbol and the determined stopping symbol; 

transmit the uplink data according to at least one of the determined starting symbol and the determined stopping symbol; 

wherein: the LBT type indicates an LBT procedure with full random backoff or a short clear channel assessment (CCA) procedure; and 
the stopping symbol comprises a next to last symbol of the plurality of symbols of a last subframe indicated by the DCI;

wherein: the LBT type indicates a category 4 procedure or a short clear channel assessment (CCA) procedure; and the stopping symbol comprises a next to last symbol of the plurality of symbols of a last subframe indicated by the uplink grant; 

the UE being further configured to: determine the UE is scheduled to transmit a sounding reference signal (SRS) in a last symbol of the plurality of symbols of the last subframe indicated by the DCI; and 
not transmit the scheduled SRS.
the UE being further configured to: determine the UE is scheduled to transmit a sounding reference signal (SRS) in a last symbol of the plurality of symbols of the last subframe indicated by the uplink grant; and 
not transmit the scheduled SRS.




Claim 8  of the application serial number 17/111,247
Claim 8  of U.S. Patent No. 10,880,922 B2
The UE of claim 6, wherein: the LBT type indicates the short CCA procedure; and the starting symbol comprises a symbol 25 .mu.s after a first symbol of the plurality of symbols of a first subframe indicated by the DCI. 
The UE of claim 6, wherein: the LBT type indicates the short clear channel assessment (CCA) procedure; and the starting symbol comprises a symbol 25 μs after a first symbol of the plurality of symbols of a first subframe indicated by the uplink grant.







Claim 9  of the application serial number 17/111,247
Claim 9  of U.S. Patent No. 10,880,922 B2
The UE of claim 6, wherein the processing circuitry is operable to obtain the indication of the LBT type by receiving signaling from the network node.
The UE of claim 6, wherein the processing circuitry is operable to obtain the indication of the LBT type by receiving signaling from the network node.



Claim 10  of the application serial number 17/111,247
Claim 10  of U.S. Patent No. 10,880,922 B2
The UE of claim 6, wherein the processing circuitry is operable to obtain the indication of the LBT type by obtaining a predetermined LBT type unless the LBT type is signaled from the network node. 
The UE of claim 6, wherein the processing circuitry is operable to obtain the indication of the LBT type by obtaining a predetermined LBT type unless the LBT type is signaled from the network node.





Claim 11  of the application serial number 17/111,247
Claim 11  of U.S. Patent No. 10,880,922 B2
The UE of claim 9, wherein the processing circuitry is operable to receive the signaling from the network node by receiving common signaling over a broadcast channel. 
The UE of claim 9, wherein the processing circuitry is operable to receive the signaling from the network node by receiving common signaling over a broadcast channel.



Claim 12  of the application serial number 17/111,247
Claim 12  of U.S. Patent No. 10,880,922 B2
The UE of claim 9, wherein the processing circuitry is operable to receive the signaling from the network node by receiving direct signaling over a unicast channel.

The UE of claim 9, wherein the processing circuitry is operable to receive the signaling from the network node by receiving direct signaling over a unicast channel.






Allowable Subject Matter
Claims 2-3, 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412